      Case: 4:19-cr-00887-RLW Doc. #: 4 Filed: 10/24/19 Page: 1 of 2 PageID #: 9
                                                                                               F!lED
                                  UNITED STATES DISTRICT COURT                             OCT 2 4 2019
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION                                  U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT Of MO
                                                                                                ST. LOUIS


     UNITED STATES OF AMERICA,                           )
                                                         )
     Plaintiff,                                          )----~~~~~~~~~
                                                         )
     vs.
                                                         ~ 4:19CR887 RLW/JMB
     REGINALD ALLEN,                                     )
                                                         )
     Defendant.                                          )


                     MOTION FOR PRE-TRIAL DETENTION AND HEARING

           Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Anthony Box, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, Section

3141, et seq.

           As and for its grounds, the United States of America states as follows:

1.         Defendant is charged with being a Felon in Possession of a Firearm in violation of Title 18

United States Code Section 922(g)(l ).

2.         Pursuant to Title 18, United States Code, Section 3 l 42(g), the weight of the evidence against

defendant, defendant's history and characteristics, and the nature and seriousness of the danger to

any person or the community that would be posed by defendant's release warrant defendant's

detention pending trial.

3.         There is a serious risk the defendant will flee and is a danger to the community.

4.         On September 2, 2019, St. Louis Metropolitan Police Department officers noticed a vehicle

traveling at a high rate of speed and failing to stop at posted signs in the Fairgrounds Park
     Case: 4:19-cr-00887-RLW Doc. #: 4 Filed: 10/24/19 Page: 2 of 2 PageID #: 10

neighborhood. As a result, officers conducted a traffic stop. As they approached the vehicle, they

observed the front seat passenger, later identified as Reginald Allen, with an AR-15 rifle between his

legs. The officers also noticed another individual in the back seat trying to conceal a pistol with an

extended clip under his seat. After running computer inquiries, it was determined that Allen and the

other passenger were convicted felons. As a result, they were taken into custody.

5.       A review of the court documents reveal that the defendant has the following felony

convictions:

         A.         Tampering with a motor vehicle 1st degree and resisting/interfering with arrest in

                2015. The defendant's probation was revoked and he was sentenced to 3 years'

                confinement.

         B.     Receiving stolen property in 2016. The defendant was sentenced to 3 years'

                confinement.

6.       The defendant's criminal history and the nature and circumstances of the offense charged

reflects the attitude and behavior of an individual who poses a flight risk and danger to the

community if released.

         WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

     and further to order a detention hearing three (3) days from the date of defendant's initial

      appearance.

                                            Respectfully submitted,

                                            JEFFREY B. JENSEN
                                            United States Attorney

                                            Is Anthony Box
                                           ANTHONY BOX #58575MO
                                           ASSISTANT UNITED STATES ATTORNEY
